Citation Nr: 0521988	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-01 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vaginal 
disability.  

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to October 
1984, April 1988 to June 1989, and November 1990 to August 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997, rating decision rendered by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA)


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
she does not have PTSD as a result of a corroborated service 
stressor or other psychiatric disorder related to her 
military service.

2.  A chronic vaginal disorder was not present in service and 
is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Psychiatric disability, to include PTSD, was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

2.  A vaginal disability was not neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  She was 
provided with the notice required by the VCAA by letters 
dated in November 2001 and March 2004 as well by supplemental 
statements of the case issued in November 2001 and January 
2005.  The RO informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Additionally, the RO, by letter in January 2005, 
specifically informed the veteran that she should submit any 
pertinent evidence in her possession.  

All pertinent, available evidence pertaining to the veteran's 
claims has been obtained.  In addition, the veteran has been 
afforded several VA examinations assessing the etiology of 
her claimed PTSD and vaginal condition.  Neither the veteran 
nor her representative has identified any additional that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such outstanding evidence.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claims in January 2005.  There is no indication or reason to 
believe that its decision would have been different had the 
claims not been adjudicated prior to the provision of the 
required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process, particularly in 
view of the fact that these claims were filed nearly nine 
years ago.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service medical records dated in November 1988 show that the 
veteran complained of vaginal discharge of several days' 
duration.  Diagnosis was nonspecific vaginitis.  In May 1991 
the veteran complained of vaginal itching of one-week's 
duration.  The veteran also reported vaginal soreness.  She 
denied any discharge, dysuria, or urinary frequency.  
Assessment was questionable insect bite. 

The report of an August 1996 private cytology examination 
notes that the veteran had moderate inflammatory reaction and 
inflammatory cellular changes.  Pelvic sonogram revealed a 
right ovarian cyst, likely physiological in nature.  
Otherwise, the study was normal. 

In November 1996, the veteran sought VA psychiatric 
treatment.  She reported that she was anxious and experienced 
crying spells and irritability.  She was unable to control 
aggressive impulses toward her 7 year old son.  Assessment 
was major depression.  PTSD was to be ruled out.  

In connection with her claim, the veteran was afforded a VA 
psychiatric examination in January 1997.  The veteran 
reported that during her service in the Persian Gulf, her 
primary duty was to sew insignias on sweaters and new 
uniforms.  On occasion, she had to inspect vehicles.  She 
asserted that when going to the latrine, she was bitten in 
the vaginal area by some kind of insect.  She went to sick 
call after this incident and was given hydrocortisone cream.  
She reported experiencing vaginal symptoms since that 
incident.  The examining psychiatrist noted that the veteran 
did not describe any emotional or traumatic events.  The 
veteran reported that she would suddenly start crying without 
knowing why.  The examining psychiatrist noted that the 
veteran had no symptomatology compatible with PTSD.  Due to 
her rather inappropriate behavior, the veteran was referred 
for a psychological examination.  Subsequent psychological 
examination in February 1997 revealed no stressors or any 
evidence to support a diagnosis of PTSD.  The final diagnosis 
of depression was felt to be strongly related to her 
personality disorder with schizotypal and avoidant features.  

In February 1997, the veteran was afforded a VA gynecological 
examination.  She reported a 2-year history of vaginal 
pruritus.  She complained of increased vaginal itching and 
foul smelling discharge.  Examination of her external 
genitalia was within normal limits.  Vaginal examination was 
normal with minimal discharge.  Cervical examination was 
normal and her uterus was mobile and nontender.  Impression 
was monilial vaginitis.  She was noted to have a history of 
depression and was on Prozac.

A subsequent June 1997 report from the Puerto Rico Army 
National Guard notes that a Medical Board was convened in 
April 1997.  It was noted that the veteran was diagnosed with 
a depressive disorder.  Her main complaint was her inability 
to comply with her military occupational specialty (MOS) due 
to her medical condition.  She was given a permanent profile, 
found to be unfit for service, and discharged from the 
National Guard.

In October 1997, the veteran was diagnosed with vaginitis.  
In December 1997, the veteran was treated for complaints of 
stress with a diagnosis of depression.  

A private medical record summary dated in March 2000 shows 
that the veteran was treated from January to March 2000 for 
PTSD.  It was noted that the veteran excessively worried 
about her physical condition and had an intense fear, 
helplessness, and horror to an unspecified event during the 
Gulf War.  The veteran had a sense of reliving the experience 
and had an irrational fear, anxiousness, depression, and 
paranoid delusions of a persecutory type.  She underwent 
psychotherapy and psychopharmacotherapy.  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA PTSD examination in November 2004.  The examiner 
reviewed the veteran's claims folder and medical history 
noting that the veteran was treated for a major depressive 
order in November 1996.  At that time she was prescribed 
Prozac.  Subsequent VA examination in January 1997 
established a diagnosis of depression, not otherwise 
specified, with no severe stressors found or reported during 
the evaluation.  Psychological evaluation in February 1997 
established an assessment of depressive disorder with a 
possible dysthymic disorder.  Again, no stressors were 
identified.  Subsequent outpatient treatment at a VA PTSD 
clinic in February 1997 indicates that a diagnosis of PTSD 
was not established because no traumatic events were 
identified and no PTSD symptoms were found.  The examiner 
noted that, while PTSD was diagnosed by a private 
psychiatrist in March 2000, no stressor was identified at the 
time.  Recently in March 2002, the veteran was diagnosed with 
an adjustment disorder with mixed emotion. 

The examiner noted that the veteran did not report anxiety, 
mood, psychotic, or cognitive symptoms.  She did not report 
nightmares about her experiences in the Army.  Her memories 
about her time in the Army were not recurrent or intrusive 
and were not interfering in her activities of daily living.  
She also did not report avoidant behavior related to 
traumatic experiences in the Army.  

The examiner noted that the veteran came to the interview 
appropriately dressed with adequate hygiene.  She was 
cooperative and spontaneous.  She established eye contact 
with the examiner.  She was alert and in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, or abnormal 
involuntary movements.  Her thought processes were coherent 
and logical with no looseness of association and no evidence 
of disorganized speech.  There was no evidence of delusions 
or hallucinations.  She had no phobias, obsessions, no panic 
attacks, or suicidal ideas.  Her mood was euthymic and her 
affect was broad and appropriate.  Her judgment was good and 
her insight was adequate.  There was no impairment of thought 
process and communication.  Likewise, there was no evidence 
of inappropriate behavior. 

Regarding PTSD, the examiner, after reviewing the veteran's 
claims folder and taking a clinical history and performing a 
mental status examination concluded that the veteran's 
present mental condition did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  The veteran was not able to specify and 
describe in detail a severe and horribly traumatic event or 
incident experienced in service.  The situations she 
described, while unpleasant, were not traumatic.  She was not 
observed to become anxious, distressed, or depressed when 
expressing her experiences in the Army.  She did not report 
experiencing feelings of intense fear, helplessness, or 
horror during service.  There was no evidence in the clinical 
picture of avoidance of a stimuli associated with trauma.  
Her memories about the Persian Gulf were not intrusive, 
persistent, and distressing.  They did not interfere with her 
daily functioning.  The examiner noted that there was no 
evidence in the present medical history and mental status 
examination to establish a diagnosis of a mental disorder.  

The veteran was afforded a VA gynecological examination in 
November 2004.  She reported recurrent nonspecific vaginal 
discharge which started during her service in the Persian 
Gulf.  Subsequent medical records show that the veteran 
complained of vulvar itching.  She reported that she 
sustained an insect bite during service.  She complained of a 
recurrent vaginal pruritus.  However, she denied current 
vaginal discharge or foul smelling discharge.  The examiner 
noted that there were no epithelial cell abnormalities.  
Also, the examiner saw no evidence of recurrent vaginitis, 
vaginal discharge, foul smelling discharge, or vaginal 
pruritus.  She did have an intermittent recurrent vulvar 
pruritus that was not etiologically related to her insect 
bite to the genital area.  The examiner concluded by opining 
that there was no connection between a current gynecological 
condition and the veteran's active service.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between service trauma and the current disability.  
See Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  


Psychiatric Disability

The service records do not show that the veteran engaged in 
combat with the enemy during the Persian Gulf War and the 
veteran has no awards or decorations that would suggest that 
she engaged in combat with the enemy.  The veteran has 
asserted that she currently has PTSD related to an inservice 
insect bite.  An insect bite to the vaginal area is 
documented in her service medical records.  Accordingly, this 
case turns on whether the veteran does, in fact, have PTSD as 
a result of this incident.  

As noted above, there must be medical evidence of a current 
disability.  The veteran's sincere belief that she has PTSD 
is not enough as she does not have the medical expertise or 
training necessary to diagnose this condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
private psychiatrist diagnosed her with PTSD in March 2000.  
However, the physician did not identify the stressor(s) 
supporting the diagnosis PTSD.  Thus, this diagnosis was not 
in accordance with the requirements of DSM-IV.  See Hayes v. 
Brown,  5 Vet. App. 60 (1993).

The November 2004 VA psychiatric examination resulted in a 
conclusion that the veteran does not have PTSD.  The VA 
psychiatrist who examined the veteran reviewed the veteran's 
claims folder, including her VA treatment reports and the 
March 2000 report from her private psychiatrist, reviewed the 
criteria for diagnosing PTSD, and concluded that the veteran 
did not have PTSD.  The examining psychiatrist specified 
reasons for that conclusion, noting that the veteran was 
unable to identify an in-service stressor and was not anxious 
distressed, or depressed when talking of her military 
service.  She also did not report feelings of intense fear, 
helplessness, or horror during service.  There was no 
evidence of avoidance of stimuli associated with trauma and 
her memories of the Persian Gulf were no intrusive, 
persistent, or distressing.  The examiner was unable to 
identify any signs and symptoms of PTSD.  The July 2004 VA 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The report of the November 2004 
examination is clearly the most probative evidence of whether 
the veteran has PTSD due to a service stressor.  

With respect to whether service connection is warranted for 
any other psychiatric disorder, the Board notes that after 
reviewing the veteran's claims folder to include prior 
records documenting depression, PTSD, and an adjustment 
disorder, and after examining the veteran, a VA psychiatrist 
opined in 2004 that there was no evidence to establish a 
current mental disorder.  The veteran was cooperative and 
spontaneous on examination with contact with reality.  There 
was no psychomotor retardation or agitation, tics, tremors, 
or abnormal involuntary movements.  Her thought processes 
were coherent and logical with no loose associations and no 
disorganized speech.  She had no delusions, hallucinations, 
phobias, obsessions, panic attacks, or suicidal ideation.  
Her mood was euthymic and her affect was broad and 
appropriate.  She had good judgment with adequate insight.  
There was no impairment of thought process or communication 
and no evidence of inappropriate behavior.  

Under the circumstances, the Board concludes that the clear 
weight of the medical evidence favors the conclusion that the 
veteran does not have PTSD or other acquired psychiatric 
disorder that is etiologically related to her service.  Since 
the weight of the evidence as described above clearly favors 
a denial of the claim, the doctrine of giving the veteran the 
benefit of the doubt when the evidence is in relative 
equipoise is not for application.  See 38 U.S.C.A. § 5107(b).  


Vaginal Disability

The veteran contends that she presently has a vaginal 
disorder related to a service insect bite.  

As noted above, there must be medical evidence of a current 
disability.  The veteran's sincere belief that she has a 
vaginal condition related to service is not enough as she 
does not have the medical expertise or training necessary to 
diagnose this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran has presented no competent 
medical evidence or opinion linking a current vaginal 
condition to her active military service to include an insect 
bite in the vaginal area.  
Moreover, a VA examiner opined in November 2004 that there 
was no connection between any current gynecological condition 
and service.  While the veteran was noted to have 
intermittent recurrent vulvar pruritus, it was felt that the 
condition was not etiologically related to her active 
service.  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.  That 
being the case, the doctrine of giving the veteran the 
benefit of the doubt when the evidence is in relative 
equipoise is not for application.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.

Service connection for a vaginal disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


